 CENTAC CORP313CentacCorp.andProduction,Distribution andMaintenance Employees Union,Local 719 andLocal806,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America,Party to the ContractLocal 806,International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmericaandProduction,DistributionandMaintenance Employees Union,Local 719 andCentacCorp.,Party to the Contract. Cases29-CA-1479 and 29-CB-578October 24, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn April 30, 1969, Trial Examiner George Turitz,issued his Decision in the above-entitled proceeding,finding that Respondents had engaged in and wereengaging in certain unfair labor practices, andrecommending that they cease and desist therefromand take certain affirmative action, as set forth intheattachedTrialExaminer'sDecision.He alsofound thatRespondentCentacCorp. had notengaged in other unfair labor practices alleged in thecomplaint and recommended that such allegationsbedismissedThereafterRespondent,Local 806,and the General Counsel filed exceptions to theTrial Examiner's Decision and the General Counselfiled a brief in support of his exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds noprejudicial error was committedThe rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein1.The Trial Examiner found, and we agree forthe reasons fully set forth and discussed in hisdecision, that the newly built Centac plant atBohemia, New York, was not an accretion to theCentury plant' and that Respondents' application toCentac's employees of the 3-year contract whichRespondent, Local 806, had entered into in August1966withCentury,andthedischargebyRespondentCentacofDouglasFlynn,AlbertHattem, and Martin Shatz, under the union-shopprovisions of that contract, upon the demand ofLocal 806, were violative (in the case of Centac) ofSection 8(a)(1), (2), and (3), and (in the case ofLocal 806) of 8(b)( 1)(A) and (2) of the Act. TheTrialExaminer also found, and we agree, thatRespondent,Local806 further violated Section8(b)(1)(A)oftheActby threatening Centac'semployees ^ti ithphysicalviolenceand loss ofemployment for not joining Local 806, and thatRespondent Centac violated Section 8(a)(1) and (2)by assisting Local 806 in soliciting employees to jointhat union and by threatening its employees withdischarge if they did not do so2.The Trial Examiner found that RespondentCentac did not, as alleged in the complaint, violateSection 8(a)(5) by failing to honor the bargainingrequestmade upon it by Local 719, the chargingunionFor the reasons stated below, we find meritintheGeneral Counsel's exceptions to the TrialExaminer's dismissal of the allegation.The complaint alleges, the Trial Examiner found,andwe agree, that the unit described in thecomplaint'constitutesaunitappropriateforcollective bargaining within the meaning of Section9(a) of the Act. On September 24, 1968, five ofCentac's seven employees in that unit signed cardsdesignating Local 719 as their collective-bargainingrepresentative.On September 25, Local 719 sent atelegram to Centac, stating that it represented amajorityofCentac's employees and asking forrecognition.On the same day it filed a petition forcertificationwiththeBoard'sRegionalOfficeCentac did not respond to Local 719's telegram.Instead,WilliamEnzensperger,Jr.,Centac'sSecretary-Treasurer, advised James Isola, businessagent for Local 806, of these events,and,onOctober 3, a conference relating to Local 719'srequest for recognition took place at the Centuryplant between Enzensperger, Isola, and Rutigliano,Local 806's shop steward Following this conferencethe three men went to the Centac plant. This wasthe first time a representative of Local 806 hadvisitedthatplant.There Isola toldCentac'semployees that they were covered under Century'scontract with Local 806, and advised two of them,Kaye and Flynn, that since they had already beenemployed more than 30 days they would have tojoin Local 806 immediately or quit their jobs At thesame time he informed the other employees thatthey would have to join after they had worked 30days or they too would be subject to discharge.Prior to the October 3 visit, no intimation had beengiven Centac's employees by either Respondent thatthe Century contract was applicable to them, and,as found by the Trial Examiner, the provision ofthat contract had never in fact been applied toCentac's employees.'Centac is a corporation whose stock is owned by William Enzensperger,SrCentury Fabrics Inc is wholly owned by his two sons WilliamEnzensperger,Jr, and Helmuth Enzensperger The plants are 40 milesapartAt the time of the events in question Century had about 39employees and Centac 7 Centac was incorporated in March 1968'All production and maintenance employees and truckdrivers employedby Respondent Centac at its Bohemia plant,exclusive of office and clericalemployees,guards, watchmen,professional employees,and all supervisorsas defined in Sec 2(11) of the Act179NLRB No. 46 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDDespite Isola's warning, only one employee signedupThe subsequent discharge of three employees,Flynn and Hattem on October 7, and Shatz onOctober 9, at the demand of Local 806, because oftheir failure to join Local 806,' is fully discussed bythe Trial Examiner, who held that the discharges, aswellascertain related conduct by Respondentsaimed at forcing Centac's employees into Local 806membership, were violative of the Act.' We agreewith the Trial Examiner's findings that the Centacplant was not an accretion to the Century plant, buta separate bargaining unit to which Local 806'scontract with Century could not apply.Centac never challenged Local 719's claim that itwas the designated representative of a majority ofCentac's employees.And it is not in controversythat Local 806 never claimed to represent Centac'semployees by virtue of employee designation cards.The Trial Examiner found, and we agree, thatRespondent Centac refused to bargain with Local719, by ignoring Local 719's September 25, 1968,telegraphic request for recognition and proceedinginstead to apply the Century contract to the Centacplant,therebyrecognizingLocal806astherepresentativeof its employeesNotwithstandingthat finding, and his further findings that CentacunlawfullyassistedLocal806,discouragedmembership in Local 709, and restrained andcoerced its employees in their freedom of choice, byapplying to its employees the Century contract onOctober 3 and engaging in other conduct advertedtoabove,includingthreatsofreprisalanddiscriminatorydischarges,theTrialExaminerconcluded that Centac's refusal to recognize Local719 was not violative of Section 8(a)(5). The TrialExaminer reached the above conclusion essentiallyby relying on the Board's majority holding inWeather Seal, Incorporated,161NLRB 1226, 1228,that a colorable and substantial competing claim ofrepresentation,untaintedby any conduct of theemployer when first made, is sufficient to raise areal question concerning representation, justifying a'One of the discharged employees, Hattem,had not worked 30 days Hewas told he was being discharged because "it seemed like he gave them[Local 806] too much lip "'Contrary to his colleagues,Member Jenkins does not agree that theRespondents'letters to Shatz and Hattem on October 15,1968, askingthem to "report for work as soon as possible,"constituted validgood-faithoffers of reinstatement In view of the fact that Shatz andHattem were discharged because of their refusal to join Respondent Local806 and because of their membership in and activities on behalf of Local719 and inasmuch as Respondent Centac discharged employees Shatz andHattem pursuant to Respondent,Local 806's request,he would find thattheoffers in question were not unequivocal and that the employeesrejection of offers was not an unequivocal rejection of employment In thecircumstancesMember Jenkins would require that the Respondents' offerof reinstatement specifically indicate that the discriminatee in questionwould return to the positions or substantially similar positions which theyheld at the time of their discharges,and further assure the employees thatthey would not have to join Respondent Local 806 upon returning to workAccordingly,Member Jenkins would not find that such offer tolled therunning of backpay and the remedial order would be revised thereto SeeLaminating Services, inc, 167 NLRB No 31,California Lingerie, Inc,129 NLRB 912, 914refusal to recognize another union with a majoritycarddesignation- and this even though thecompeting claim is based solely on an assertion ofaccretionfoundunsupportedIndismissing the8(a)(5) allegation inWeather Seal,however, theBoard'smajoritystressed,interalia,thatthecompeting claim of accretion there involved hadpreceded the bargaining demand of the chargingunion and had been asserted and pressed from thetime the new plant began operations. We distinguishthe instant case fromWeather Sealin that criticalrespectThe Trial Examiner, it is true, did find that priortoLocal 719's bargaining demand, "Centac hadbeen presented with a claim by Local 806 ofrepresentationofCentac'semployeesandhadaccepted the claim as valid." But this finding hasbeenchallengedbytheGeneralCounselasunsupportedbyapreponderanceofreliableevidence.We are satisfied on the strength of ourown review of the record that the General Counsel'sexception in this regard is well takenThe Trial Examiner predicated the challengedfindinguponthetestimonyofWilliamEnzensperger, Jr.,' whom he credited, concerning aconversation which Enzensperger states he had withLocal806'srecording secretary, Isola, in lateAugust or September 1968 Enzensperger testifiedthat on that occasion, Isola, referring to the newplant atBohemia,said he would go there and "takecareofmatters"and sign up the employees.Enzensperger further testified, however, as the TrialExaminer found, that Isola did not ask him to applytheCenturycontracttoCentac,althoughhe(Enzensperger)"thoughtthat Isola had made theassertion that it [the Century agreement] did applyand that he acquiesced in that assertion." (Emphasissupplied ) In the same connection Enzensperger oncross-examination testified:Q Prior to October 1968, did you ever orallyagreewithMr. Isola to apply the Local 806Century contract to the Centac Corporation onthese terms'?A I believe I may have.Q Do you recall the fact that you did say that"A. These conversations are a long time agoQ You don't recall, is that your testimony?A Not exactly. We had discussions and he wasgoing to go out to the plant and sign it up. That'sas far as I am involved in it.Q And that was your full understanding of hisconversation, that he was going to go out andattempt to sign up the employees, is that right?A Not attempt. He was going to go out andsign up the employees.The Trial Examiner's finding that Local 806'sclaimwas a prior one rests solely upon thetestimony of Enzensperger as quoted above.6 Theindefinitenessandequivocationinherentin'William Enzensperger,Jr , is an officerof both Centuryand Centac'The Trial Examinerspecificallyrefused to credit Isola concerning CENTAC CORP315Enzensperger's testimony, that hethoughtIsolaasserted the applicability of the Century contract toCentac and that hemighthave orally agreed withthat assertion,must be measured both against thecertaintyofEnzensperger's other testimony thatCentacwas first asked to apply the Centurycontract on October 3' and against the crucial fact,not disputed by either Respondent, that no attemptwas made to apply any of the conditions of theLocal 806 Century contract to Centac untilafterLocal 719 had presented its bargaining demand. Itappears to us incredible that Local 806 would haveasserted the applicability of the contract without atthesame time requesting that its terms andconditions be applied to the employees who hadalready been hired. Nor do we think it likely, if, asthe Trial Examiner found, Centac had earlier agreedwithLocal 806 that the latter's contract withCenturywas applicable to its employees, thatCentacwould have refrained from advising itsemployees until after Local 719 had made itsappearancethattheyweresubjecttotheunion-security provisions of that contract. Thoughwe accept Enzensperger's testimony, credited by theTrial Examiner, that Isola informed him in AugustorSeptember that he intended to go out to theCentac plant to sign up employees, we, unlike theTrial Examiner, are unable to infer from this thatLocal 806 and Centac must then have been inagreement that the union-security provisions of theCentury contract extended to the Centac plant.Standing alone, Isola's statement implies no morethan a declaration of Local 806's intent to organizeCentac employees.On all the record, and after giving due weight tothe Trial Examiner's credibility appraisals, we are ofthe view that the evidence relied upon by the TrialExaminer is of insufficient probative force tosupport his finding that Centac was confronted withapreviouslyassertedcompetingclaimofrepresentation when Local 719 made its bargainingdemand. Accordingly, we reject his finding in thatrespect,aswellashisaccompanying finding ofCentac's acquiescence thereinElsewhere in his Decision, the Trial Examinerfound that when Centac received Local 719'sbargaining demand, "Enzensperger called Isola andinformed him that another union was organizing theplant,and that since he assumed the Centurycontract applied, he thought Isola would like toknow." Bearing in mind that Respondent had nottheretofore seen fit to apply the Local 806 Centuryseveral other conversations which Isola testified he had with Enzenspergeron the telephone and in which,according to Isola, he claimed andEnzensperger agreed,that the Century contract applied to Centac Isola inhistestimony did not specifically advert to the conversation whichEnzensperger testified he had with Isola in August or September"'Q Just so the record is perfectly clearat any time prior toOctober 3,had Mr Isola or any other official of Local 806 asked you toapply the terms and provisionsof its Local806 contract with Century9""A No"contract to Centac's employees, and considering alsoCentac's unlawful assistance and support of Local806 which shortly followed, we think it reasonableto infer, and we find, that Centac upon receipt ofLocal7 19'sbargainingdemand solicitedanaccretion and contract-bar claim from Local 806 inorder to ward off organization of its employees byLocal 719 to which it was opposed. For this reason,and also because, unlike the Trial Examiner, weregard Respondent's unit accretion contention as sopatently without merit as not to support a colorableand substantial claim of representation, we furtherfind that the belatedly asserted accretion claim didnot give rise to a genuine question concerningrepresentation which justified Centac on that basisalone to refuse to honor Local 719's bargainingdemand.Thus the record is clear that Centac did not assertany valid basis for its refusal to bargain with Local719, never challenged Local 719's supported claimof majority designation, and, following Local 719'sbargainingdemand,engagedinunfairlaborpracticeswhich we find were of a kind tending toundermine Local 719's majority status and of such aserious and substantial character as to preclude theholding of a fair election and to make Local 719'smajority card showing a more reliable indicator ofemployees desiresWe conclude therefore, thatRespondent's refusal to bargain with Local 719 wasviolative of Section 8(a)(5), and that a bargainingorder is required not only to remedy RespondentCentac's refusal to bargain, but also to remedyadequately the other unfair labor practices foundand to restore Local 719 to the representative statusitwould have enjoyed but for such unfair laborpractices.N L.R B v. Gissel Packing Company,395U.S. 575.8THE REMEDYInaccordance with the above finding we shallorder that Respondent Centac, on request, bargaincollectivelywithLocal719astheexclusive'ChairmanMcCulloch,while joining in the findings and conclusionsherein,notes that, consistently with his dissenting position inWeather SealInc , supra,he would reach the same result in this case even if it had beenfound thatLocal 806'saccretion claim antedatedLocal 713'sbargainingdemand or was a colorable one Since the facts in this case are such asotherwise to support an 8(a)(5) finding and bargainingorder(N L R B vGirsel Packing Company supra),it is sufficient for him that the accretionclaim has been found to be erroneousAt the timeof the refusal to bargainLocal 806 wasnot the designated representativeof any of Centac'semployees, nor was it engaged among such employees in an organizationalcampaignThesolebasisforLocal806'sassertedcompetingrepresentational claim is that the unit herein found appropriatewas part ofa larger appropriate unit allegedly already represented by and undercontractwith Local 806In this factual posture, as the Chairman sees it,the issue presentedisineffectnomore than a contention of unitinappropriateness urged as a defense to a refusal to bargain And,like anerroneous contention of unit inappropriateness,itprovides,even if urged ingood faith,no defense to an otherwise supported refusal to bargain chargeCfOwego Street Supermarkets.159 NLRB 1735, 1742United AircraftCorporationvN L R B,333 F 2d 819 (C A 2), cert denied 380 U S 10,N L R BvPembeckOil Corp,404 F 2d 105 (C A 2) 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all production and maintenanceemployeesandtruckdriversemployedbyRespondent Centac at its Bohemia plant, exclusiveofofficeclericalemployees,guards,watchmen,professionalemployees,andallsupervisorsasdefined in Section 2(1 1) of the Act, and if anunderstandingisreached,embodysuchunderstanding in a signed agreementORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified below, and orders that Respondent CentacCorporation,Bohemia,New York, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as herein modified1.Change paragraph I(f) by inserting after thewords "other conditions of employment" the phrase"until after it has first complied with the provisionsofthisOrder requiring it to bargain withProduction,DistributionandMaintenanceEmployees Union, Local 719, and thereafter2Change paragraph 1(g) by deleting the phrase"unless and until said organization shall have beencertifiedby the Board as representative of theemployees"3.Change paragraph 1(i) to subparagraph 0) andinsert as subparagraph (i) the following language:"failingor refusing to bargain collectively, uponrequest,with Local 719 as the collective-bargainingrepresentativeof its employees at its plant inBohemia,New York, in the unit found to beappropriate "4.Change subparagraph (c), (d), and (e) ofparagraph 2 of the Trial Examiner's RecommendedOrder,tosubparagraphs(d),(e),and(f),respectively,and insert as subparagraph (c) thefollowing language-"(c)Bargain collectively with Local 719 as theexclusiverepresentativeofallproductionandmaintenance employees and truckdrivers employedbyRespondentCentacatitsBohemia plant,exclusiveofofficeclericalemployees,guards,watchmen,professionalemployees,andallsupervisors as defined in Section 2(11) of the Actand, if an understanding is reached, embody theunderstanding in a signed agreement."5.Insert as the final indented paragraph in theAppendixattachedtotheTrialExaminer'sRecommended Order, the following-WE WILL bargain collectively with Production,Distribution andMaintenance Employees Union,Local719asthecollective-bargainingrepresentativeforallourproductionandmaintenance employees and truckdrivers at ourBohemiaplant,exclusiveofofficeclericalemployees,guards,watchmen,professionalemployees,andallsupervisors.Ifanunderstanding is reached we will embody theunderstanding in a signed agreementTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner On October 4 and22,1968,Production,DistributionandMaintenanceEmployees Union, Local 719 ("Local 719"), filed a chargeand an amended charge, respectively, in Case 29-CA-1479whichwere served on said dates upon Centac Corp("Centac"), and on December 4, 1968, Local 719 filed acharge in Case 29-CB-578 which was served on December5,1968, upon Local 806, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica ("Local 806") Centac and Local 806 are jointlyreferred to at times in this Decision as Respondents OnDecember 26, 1968, the General Counsel of the NationalLaborRelationsBoard ("the Board"), through theRegionalDirectorforRegion 29, issued an orderconsolidating cases, consolidated amended complaint, andnoticeof hearing in said cases against Respondents.Respondents filed their respective answers in which theydenied all allegations against themselves of unfair laborpracticesA hearing was held on January 21, 22, 23, 24,and 30, 1969, before the Trial Examiner named aboveThe General Counsel and Local 806 were represented atthehearingby their respective counsel, Centac wasrepresented by its secretary-treasurer, and the ChargingParty by its secretary-treasurer The General Counsel andLocal 719 have filed briefs with the Trial Examiner.'Upon the entire record, and from his observation of thewitnesses the Trial Examiner makes the followingFINDINGS OF FACT1.THE BUSINESSOF CENTACCentac is a New York corporation having its principaloffice and plant in the town of Bohemia, Suffolk County,Long Island, State of New York It is engaged inperforming the service of bonding and joining fabrics usedin the manufacture of dresses, coats and other outergarmentsDuring the 5-month period from the inceptionof its operation to the opening of the hearing Centacpurchased and caused to be delivered to its plant inBohemia supplies and materials valued at in excess of$40,000 which were transported and delivered to saidplant directly from States of the United States other thanthe State of New York During the same period Centacperformed services valued at in excess of $25,000 forcustomers located outside the State of New York On thebasisof its past and anticipated sales and purchasesCentac's purchases of materials from outside the State ofNew York during the first year of its operations willexceed $100,000 and it will perform services for customersOn March 24,1969, in the United States District Court for the EasternDistrict of New York, Judge George Rosling issued an order, pending finaldisposition of this case,enjoining and restraining both Respondents fromengaging in the various acts alleged in the Complaint and requiring Centacto reinstate Hattem and Shatz and to bargain with Local 719 The Courthad before it the present transcript'After the close of the hearing the parties entered into a stipulationwhich has been submitted to the Trial Examiner setting forth further factswith respect to Centac's business The stipulation has been made part ofthe record herein as G C Exh 8 CENTAC CORP.317located outside the State of New York valued at in excessof $125,000 It is found that Centac is an employerengaged in commerce within the meaning of Section 2(2),(6),and (7) of the National Labor Relations Act ("theAct")11THE LABORORGANIZATIONS INVOLVEDProduction,Distribution andMaintenanceEmployeesUnion,Local719,andLocal806,InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpersof America,are each a labor organizationwithin the meaning ofSection 2(5) of the Act111.THE UNFAIR LABOR PRACTICESThe principal issues litigated were (a) whether theCentac plant was an accretion of the Century plant, (b)whether application of the Century contract to the Centacplantwas violative of the Act, (c) whether Local 806illegally caused Centac to discharge three employees, (d)whether Local 806 threatened employees with physicalviolence and loss of employment for not joining, and (e)whether Centac's refusal to bargain with Local 719 wasviolative of the ActA The Accretion IssueCentac was wholly owned by Williams Enzensperger,Sr ,' Century was wholly owned by his two sons, WilliamsEnzensperger, Jr , and Helmuth Enzensperger. The twocorporations had common directors and officers and bothleased their premises from the same realty corporation,which was owned by Enzensperger, Sr. The two plantswere 40 miles apart. Day-to-day management of theoperations of Century was by the two sons, that of Centacwas by the William Enzenspergers, Sr and Jr Bothcorporations had accounts with the same bank, but atdifferent branches. They also had separate payrolls, keptat their respective offices, maintained separate senioritylists,and they did their billing and purchasingindependently.Century started its business in 1946, operating a plantatWhitestone, Borough of Queens, City and State of NewYork, where it was engaged in the coating of fabrics andthe laminating of fabricsThe coating consisted ofapplying plastic chemicals directly to the fabric to make itwaterproof, or so that it could be used, when cut up, asiron-on patchesThe laminating was of two types Thefirst consisted of bonding a fiber filler to a face fabric byuse of adhesives together with heat and pressure, theproduct was used in the manufacture of brassieres Thesecond,alsoknown as transfer coating, consisted ofplacing a film on a specially treated "release paper,"applying this film-coated paper to an adhesive-coatedfabric, laminating the film to the fabric by heat andpressure,and then removing the special paper ° Theproducts were used, depending upon the film employed,for the manufacture of such things as luminous tapes,baby pants, garden gloves and childrens' clothing ofurethane leatherAt the time of the events here inquestion Century had 39 employees.In this Decision when the name Enzensperger without Sr or Jrappears, itwillrefertoWilliamEnzensperger, JrThe transcripterroneously refers toWilliam Enzensperger, Jr , on p 39, I 17, and p 40,I14, the witness saidWilliam Enzensperger, Sr'Enzensperger explained that while both types were at times referred toIn about December 1967 Enzensperger, Sr , who wasnot actively engaged in the operation of the Centurybusiness,contractedfortheerectionofa57,000-square-foot building on a tract of land he hadacquired in Bohemia, Long Island The Century plant hadonly 20,000 square feetWhile his original idea had beento lease the Bohemia building, in early 1968 he decided touse the building for a bonding or laminating business, andhe took steps to acquire the appropriate machineryCentac was incorporated in March 1968 and in aboutApril the installation and erection of machinery wasbegunOperations started in about August or September1968As Centac had no credit standing at its inception,itspurchases of materials were at first made throughCentury,whichthenbilledCentac.sSubsequently,however, Centac did its buying through its own personnelCentac's business consisted entirely of bonding facefabrics to a backing material for use in the manufactureof outerwear garments, such as dresses and coats Thebasic process was the same as that used at Century for themanufacture of brassiere material, i e bonding two fabricstogether by means of an adhesive applied under pressureHowever, the equipment and procedures used were morecomplex than were used by Century The reason was thatfacematerials for outerwear are patterned, and it wastherefore necessary to use machinery which, unlike themachinery used by Century, could regulate the speed atwhich the materials passed through and keep them inperfect alignment. At the time of the hearing Centac wasinstalling a new machine designed for the manufacture of"expanded vinyl," a simulated leather with porosity, usedfor jackets,upholstery,and handbags. Enzenspergertestified that the machine could be used for the productionof baby-pants material, but that Centac had no intentionof doing so.Centac hired its first employee on April I, 1968, twoothers were hired the following week They assisted in thesettingup of the machinery and to some extent inanswering the telephone. In August Centac hired ashipping foreman, however, as production had not startedhe agreed to work temporarily at the Century plant, whichhe did for about 3 weeks, after which he came to CentacIn about December 1968 two men, Hickson and Milazzo,who had worked for Century since July 1968, requestedthat they be given work at the Centac plant, which wasmore convenient to their homesTheir request wasgrantedWhile most jobs at the two plants were basicallysimilar, the equipment and product requirements were sodifferent that experience at one was of little use at theother, and a transferred employee would have requiredsubstantiallyasmuch training and experience as acompletely new employee None of the jobs were skilledCentac used the same salesman as Century, but hehandled only part of the Century work He also had oneother client, a firm unconnected with the Enzenspergers,CenturyorCentacWith the exception of onemanufacturer of childrens' clothing, Century and Centachad different customersCentac storedmaterialforCentury,and on oneoccasion, before it was in production, washed lint off aindiscriminately as bonding or laminating,the industry also used the wordbonding to refer only to joining two related materials, such as two fabrics,and used the word laminating to refer only to joining two unrelatedmaterials, such as a fabric and a vinyl filmThe major materials, the face fabrics, were furnished by, and belongedto, the customers Except for the manufacture and sale of urethane leatherby Century on its own account both corporations were engaged in whatwas primarily a service to their customers 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDlarge quantity of urethane leather belonging to CenturyCentury paid for the washing by applying a credit againstmaterials purchased for Centac's account, the storage hadnot yet been paid at the time of the hearing butEnzensperger testified that a similar credit would beapplied eventuallyFrom time to time, but not as aregular course, materials were transported from one plantto the other; this was done for the most part by Centurytrucks and drivers, but Centac trucks and drivers werealsoemployedAt times, also, when trucks weretemporarily inoperative, they lent trucks to each other.Concluding findings as to accretionThe Centac operation was organized to be a completelyself-sustaining, autonomous operation, with its own bankaccount and office, its own payroll, and purchasing, billingand shipping facilities. It was fully equipped to render itsown particular kind of service for its own particularcustomersThe credit lent by Century to Centac at thebeginning, the occasional lending of a truck, and thewashing of urethane leather by Centac for Century, do notdetract from this conclusion, nor do the few instances oftransfer of employees from one plant to the other Noneof these things were part of normal operations and theydo not reflect a functional integration of operations Thestorage of Century material at the Centac plant, and theoccasional transfer of merchandise or material from oneplant to the other were independent of regular operationalactivityThe use of a common salesman was notsignificant, since sales activities, in the usual case, alsofunction quite independently of production In any eventthere is no evidence that the salesman was an employeerather than an independent contractor, and the fact thathe also represented another company, not connected withtheEnzenspergers,tendstonegateanemploymentrelationshipThe only factor tending to establish a unitybetween the two plants was William Enzensperger, Jr'sparticipation in the day-to-day management of each, butthat is not sufficient to establish that the two plantsconstituted a single appropriate unit or that the Centacplant was an accretion to the Century plant CompareTheBlack and Decker Manufacturing Company,147NLRB825, 827-828Nor does the contract bring about thatresult.SeePullman Industries, inc ,159 NLRB 580. Onthe other hand, the marked difference of products, themuch more complex processing at Centac, and the 40-miledistance between the two plants, along with their completeself-containment and organizational independence fromone another, establish that Centac was not an accretion totheCentury unit. SeePullman Industries, Inc , supra,BeaconPhoto Service, Inc,163NLRB No 98,DuraCorporation,153NLRB 592, 593, enfd 375 F 2d 707(C A. 6)B Sequence of EventsOn or about August 1, 1966, Century and Local 806entered into a collective-bargaining agreement which wasto expire by its terms, in the absence of countervailingnotice,onAugust 1, 1969 The agreement requiredmembership in Local 806 as a condition of employmentafter the 30-day statutory grace period It also requiredCentury to contribute on behalf of each employee coveredby the agreement stated monthly sums to the Local 806health and welfare fund and to a pension fundIn about December 1967 or January 1968 Enzenspergermet with Isola, Local 806's recording secretary who, as abusinessagent,handledthecollective-bargainingrelationship at Century, to discuss problems relating totheCenturyplantInthecourseof the meetingEnzensperger informed Isola that his father was building anew plant in Bohemia In May 1968 Isola calledEnzensperger to make arrangements to visit the new plantsometime when he would be in the area Enzenspergertold him that the new plant was not yet in production,that they were merely erecting equipment, and that onlytwo employees were there at the time. Isola dropped thematterInAugustEnzensperger informed Isola thatemployees were making sample runs and some productionruns at the Bohemia plant. They made an appointment forIsola to visit the plant but he became ill and did not keepthe appointmentOn one occasion during that month atthe Century plant Isola told Rutigliano, the shop steward,in Enzensperger's presence, about the Centac plant and hetoldRutigliano "that everything was taken care of." InlateAugust or in September 1968 Enzensperger had aconversation with Isola in which Isola said that he wouldgo out to Bohemia and "take care of the matters" andsignup the employees, telling Enzensperger that theCenturycontractappliedtoCentacEnzenspergeracquiesced 6 Enzensperger testified that the wages paid atCentac were "substantially" or "approximately" the sameas those called for by the contract, but he did not claimthat he followed its exact terms Peterson testified to awage rate and an increase not in conformity with thecontractKaye testified that 3 or 4 months after he washired, i e in about August, he received a 25-cents-per-hourincreaseThis was not in conformity with the contract,which provided only for 5-cent, 10-cent, and 12 1/2-centincreases, and also provided "A) No increase other thanthose specified in the collective bargaining agreement andthe attached schedule 'A' shall be discussed with or paidtoany employee unless it is first discussed with theUnion " In view of this clause and of Kaye's andPeterson's testimony, it is inferred that if Centac did paywages "substantially" those provided for in the contract,thatwas a reflection of the wage market and, thus, acoincidence, rather than the result of application of theterms of the contract There is affirmative evidence thatthe contract was not applied to Centac. Prior to October 3no representative of Local 806 or of Centac ever informedany employee that the contract was applicable Until thatdate,moreover,Local 806 never made demand forpension-fund or health-and-welfare payments or for uniondues, no such payments were made, and no Local 806representative even visited the plant In view of theforegoing it is found that Respondents did not apply theCentury contract to the Centac plant prior to the adventof Local 719 hereinafter describedOn September 24, 1968, five of the seven productionandmaintenance employees at Centac signed cardsapplying for membership in Local 719 and authorizing itto represent them in collective bargaining ' The cards weresolicitedbyMartin Shatz, a Centac employee sinceSeptember 9 On September 25, Local 719 sent Centacthe following telegram.'Enzensperger testified that Isola did not ask himto apply thecontractor its provisionstoCentac,but he also stated that he thought that Isolahad made the assertion that it didapply and thathe had acquiesced in thatassertionIsola testified to other conversations with Enzensperger abouttheCentacplant, and said that Enzensperger and he agreedthat theCentury contractapplied, but the Trial Examiner has not credited IsolaEnzensperger, while indefinite as to detail, impressed the Trial Examiner asa truthful witness'The employeessigning cards on September24wereBuonacore, CENTAC CORP319THIS UNION REPRESENTS A MAJORITY OFYOUR EMPLOYE[E]SWE DEMAND IMMEDIATE RECOGNITION ASTHE SOLE COLLECTIVE BARGAINING AGENT.Enzensperger called Isola and informed him that anotherunion was organizing the plant, and that since he assumedthat the Century contract applied, he thought Isola wouldliketoknow Isola advised Enzensperger not to doanything,promising to go out and see EnzenspergerEnzensperger did not reply to the telegram.On September 25 Local 719 also filed a petition forcertification inCase 29-RC-1112. The Regional OfficenotifiedCentac of the petition and scheduled an informalconference for October 3 Enzensperger informed Isolaand both men appeared at the conference, where they metwith a Board agent and with Sullivan, the Local 719representativeLocal 806 presented the Century contractand claimed that by virtue of Section XXX and the fact'that the Centac plant was an accretion to the Centuryplant, the contract was a bar to an election Enzenspergertook no position.After the conference Enzensperger and Isola met at theCentury plant, where they picked up Rutigliano and thethree proceeded together to the Centac plant There Isolaasked Enzensperger which employees had been workingmore than 30 days and were told of Flynn and Kaye,employed, respectively, sinceMay 13 and April 28 AtIsola's request the two employees were summoned to anoffice to speak with Isola and Rutigliano. Isola told themwho he was, said that they were covered by the Centurycontract, and, when asked, he explained his failure toappear previously by saying that he had been ill and thathe had been told that no production was going on. Heexplained to the two men the benefits under the contractand called Enzensperger in and told him that Centacwould have to pay retroactively for them to Local 806'shealth and welfare and pension funds, as well as all othercontractual benefitsHe obtained from Enzensperger anadmission that he had been aware that the Centurycontract covered the Centac employees but neverthelesshad not advised the employees to that effect. Isolaexplained to Kaye and Flynn that since they had beenemployed more than 30 days, they would have to joinLocal 806 or leave. They signed cards Isola said that oneof them would have to be shop steward and Kaye, withFlynn's acquiescence, accepted the office.The supervisors then summoned the other employeesand Isola informed them that Local 806's contract withCentury covered them and their own wishes did notmatter, since the contract was "iron clad." Isola was metwith hostility and shouting, and the men demanded toknow if Century employees would have seniority overthem Isola replied that they would, since the Centacemployees were new Hattem said that he would not beforced to join a union he did not want to join. Isolawarned that heads had been broken to get Local 806 intoCentury and that if need be the same would happen atCentac before Local 806 would allow people at Centac totake away Century employees' jobs. He also said thatmembership in Local 806 was a condition of employmentafter30 days Shatz demanded to hear that fromEnzensperger, who, upon being summoned, was asked byShatz, "Bill, are we going to be let go if we don't join806." Enzensperger confirmed Isola's warning. Isola alsoSchortemeyer,Shatz,Peterson, and HattemSee G C Exh 5 A throughE The two remaining employees in the unit wereFlynn and Kayetold the employees of the holidays, health and welfare,pension and other benefits they would have under theCenturycontract.AfterthemeetingendedFlynnrequested his card and, when Isola returned it, tore it up.Isolawarned him that that meant that under theprovisions of the contract his employment would have tobe terminated. Hattem asked how it had happened thatthe employees had not been informed earlier about Local806 and Isola explained that he had been ill After themeeting Isola spoke to some of the employees. Shatz toldhim that he had been responsible for bringing Local 719into the plantThe entire meeting on October 3, took place duringworking hours It is inferred that the employees were notdocked for the time.Sullivan, the organizer for Local 719, was immediatelyapprised of what was happening at the plant He warnedEnzensperger that he would file charges and the next day,Friday,October 4, he did so Hattem and Shatz did notappear for work that day, going to the Regional Office,where they gave statements in support of the Charge.On October 4 Isola telephoned Enzensperger andascertained that Flynn, Shatz, and Hattem had refused tosignLocal 806 cardsHe told Enzensperger that theywould not be allowed to work and requested theirdischarge. Enzensperger objected that Shatz and Hattem,both employed since September 9, had not yet beenemployed 30 days. Isola replied that he did not care andthat he wanted them discharged, and he said that sincethey had not been employed for 30 days they could bedischarged under the contract without any showing ofcauseHe told Enzensperger that Hattem had given him"a lot of lip" at the October 3 meeting. Enzenspergeragreed to discharge Hattem and Flynn. However, in thatconversation or in another one between October 3 and 7he asked Isola if he could retain Shatz, since he wasneeded to keep the plant running Isola consented thatShatz be allowed the full 30 days, after which he would bedischarged if he still persisted in not joining Local 806.On October 7 Shatz and Hattem found that theirtimecards were not in the rack. They were instructed bytheofficemanager to wait for Enzensperger.WhenEnzensperger arrived, he called a meeting of all theemployees. He told Flynn that he had to discharge himbecause he had been employed more than 30 days andrefused to join Local 806 He told Hattem that he had tolet him go too, explaining, when asked, that "it seemedlike he gave them too much lip," and he added, "I'm overa barrel " Shatz asked how he stood, and Enzenspergerreplied that his discharge had also been requested, butthat he had persuaded Isola to permit him to remain sincehe was needed 8On October 9 Enzensperger again called the employeestogether.He informed them that Shatz had not joinedLocal 806 even though employed 30 days and that hetherefore had to discharge him 9'Isola admitted requesting Flynn'sdischarge, but categorically deniedrequesting the discharge of Hattem or Shatz He testified that on October4 Enzensperger complained to him that certain employees,who he laterlearned were Hattem and Shatz, were absent without authority, but thatwhen he had ascertained that they were still serving their 30-day trialperiod, he had told Enzensperger that he could do as he pleased with themEnzensperger denied complaining of the two employees'absence onOctober 4 He testified specifically that Hattem had given no trouble andwas a good employee and that a single day's absence without leave was acommon occurrence and no reason for discharge He also stated that heneeded Shatz and did not want to let him go Isola's testimony has notbeen credited'Shatz and Hattem testified that on October 7 or 9 Enzensperger told 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 15 Centac wrote identical letters to Flynn,Hattem and Shatz reading as followsDear Mr [employee's name]Please report for work as soon as possible.Centac CorpE J DesmondFlynn returned to work and counsel for the GeneralCounsel has withdrawn any request for his reinstatementin this proceeding Shatz and Hattem, who did not return,testified that they had not been offered reinstatement, butthey did not deny receiving the letters.C Concluding Findings as to the Unfair LaborPractices1Application of the contract and recognition ofLocal 806Ithas been found that in late August or September1968 Isola claimed that the Century contract applied toCentacand that Enzensperger acquiesced, therebyagreeing with Isola. Prior to that time they had agreed, ineffect, that, with no production going on, there were nobargaining-unit employees and, therefore, no reason to beconcerned about Local 806's relationship to the Centacplant; and it has been found that the contract was notapplied to the Centac plant before the advent of Local719. It is unnecessary to meet the question of whetherEnzensperger's agreement in August or September 1968withIsola'sclaimthattheCentury contractwasapplicable to Centac constituted illegal recognition ofLocal 806; no party makes such a contention in thisproceedingThe issue litigated was whether there wereillegalrecognition and application of the contract onOctober 3.1 1Local 806 makes no claim to have represented theCentac employees except as an accretion to the Centuryunit, and it is plain that the Centac employees had notdesignated Local 806 as their bargaining representativeAs it has been found that the plant was not such anaccretion,Local 806 did not, and had no authority to,represent the employeesMoreover, Enzensperger and,especially, Isola, were fully aware, as a result of the filingof the petition and the vehement opposition to Local 806expressed by the employees at the October 3 meeting inthe plant, that the employees did not desire representationby Local 806 In those circumstances their mere beliefthe employees that the Century contract did not cover Centac Thistestimony is at variance with other employees' testimony about themeetingsandwiththeundisputed testimony that onOctober 3Enzensperger specifically conceded at least to Flynn and Kaye that thecontract did cover the Centac employees The Trial Examiner found Shatz'and Hattem's testimony as to this incident unconvincing and it has notbeen credited1'CitingLocal Lodge No 1424.InternationalAssociationof MachinistsvN L R B (Bryan ManufacturingCo ). 362 U S 411, Local 806 doescontend that Section 10(b) of the Act prevents a finding of unfair laborpractice based upon application of the contract to Centac since SectionXXX B of the contract caused it to be automatically so applied on March8, 1968, the date of Centac's incorporation, which was more than 6 monthsprior to the filing and service of the charge However, the contract was notapplied to Centac at that time and, especially in view of the generality ofSection XXXB, itsmere maintenance was not an unfair labor practiceThe earliest that recognition might arguably have been requested orgranted according to the credited testimony was August 1968, and theearliestpossible conversation of any sort about the applicability of thecontract to the Centac plant, was in May or June 1968, both dates werewithin the period of limitation prescribed in Section 10(b) of the Act,that the Century contract was applicable could not serveas a defense to their interference with the employees'rights as to representation even if such belief was held ingood faith They made no effort to ensure that their beliefwas legally soundOn the contrary, after attending theconference in the representation case, which could haveresolved the issue in the orderly fashion provided byCongress, they proceeded to the plant to set in motion aseriesof events which made the representation case afutilityCentac'srecognitionofLocal806astheemployees' exclusive bargaining representative and theapplication to them of the Century contract constituted anunlawful denial of their right under the Act to choosetheir own bargaining representative free from interference,restraint and coercion and was violative of Section 8(a)(1)of the Act Centac, moreover, thereby rendered unlawfulassistance to Local 806 in violation of Section 8(a)(2) and,inview of the application of the union-security clause,discriminatorily encouraged membership in Local 806 inviolation of Section 8(a)(3) of the Act SeeLocal 210,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America v N L R B,(Dancker and Sallew, Inc ),330 F 2d 46 (C A 2), enfg140 NLRB 824 Further, by demanding and insisting uponrecognition as the exclusive bargaining representative ofthe employees and upon application to them of theCentury contract, including the union-security clause,Local 806 violated Sections 8(b)(1)(A) and (2) of the ActSeeDancker and Sallew, Inc , supra; International LadiesGarmentWorkersUnion, AFL-CIO v. N.L R B,andBernhardt-AltmannTexasCorp ,366U S. 731,Consolidated Edison Company of New York, Inc,132NLRB 1502,Welch Scientific Company v N L R B, 340F 2d 199 (C A. 2), enfg in relevant part 146 NLRB 15512 The discriminatory dischargesThe record plainly establishes that the discharges ofFlynn and Hattem on October 7, and of Shatz on October9,were caused by Local 806, which insisted upon suchdischarges, in the cases of Shatz and Hattem overEnzensperger's opposition The record also establishes thatthe reason was that they refused to join Local 806. In thecase of Shatz an additional reason, and the reason hisdischarge was requested before 30 days of employment,was that Isola knew he had organized the employees forLocal 719 and that at the October 3 meeting he hadchallenged Isola's authority and insisted upon hearingfrom Enzensperger himself that membership in Local 806was required as a condition of employment. In the case ofHattem an additional reason, and the reason his dischargewas requested and insisted on before 30 days ofemployment, was that he had openly defied Local 806,saying that he would not join a union he did not want,thereby encouraging other employees to emulate hisdefiance.Enzensperger was aware that Isola demandedthedischargeof the three men because of theirmembership in and opposition to Local 806, and he wasalsoaware that an additional reason in the case ofHattem and Shatz was their loyalty to Local 719.It is found that Local 806 caused Centac to dischargeFlynn, Hattem and Shatz because they refused to join orassistLocal 806, and that it caused Centac to dischargeHattem and Shatz for the further reason that they joinedand assisted Local 719 It is further found that Local 806thereby violated Section 8(b)(1)(A) and (2) of the Act andthat Centac, by discharging the three employees, violatedSection 8(a)(1), (2) and (3) of the Act. CENTAC CORP.3213Other restraint and coercion by Centac and Local806By giving Local 806 the use of its office to meet withthe employees during working hours for the purpose ofsolicitingmembers, by having its supervisors summon theemployees to such meeting for such purpose, and bypaying the employees for the time so spent, Centac furtherviolated Section 8(a)(1) and (2) of the ActBy warning the employees that the Century contractand its union-security clause were in effect at the Centacplant and that employees who did not join Local 806within 30 days of the commencement of their employmentwould be discharged, Centac further violated Section8(a)(I) and (2) and Local 806 violated Section 8(b)(1)(A)of the Act; and Local 806 also violated Section 8(b)(l)(A)by threatening to inflict bodily injury upon employees inorder to induce them to join Local 806 and to abandontheirmembership in, and support and assistance to, Local719.4.The refusal to bargainRequest and refusalIt is plain that by ignoring Local719's telegram of September 25 requesting recognition,and proceeding instead to apply the Century contract,thereby recognizing Local 806 as representative of theCentac employees, and by its other actions on October 3and thereafter, Centac refused to bargain with Local 719.UnitWhile Local 806 has denied the appropriatenessof the unit alleged in the Complaint, it raises no issue asto its composition, which, the Trial Examiner notes, issubstantially the same as that of the unit covered by theCentury contract. As such a unit is appropriate and as theonly issue raised, i.e as to the limitation of the scope totheCentac plant, has already been disposed of by thefinding that it was not an accretion, it is found that theunit alleged in the Complaint is appropriateMajority,Local 719's statusThe record establishesthat on September 24, 1968, a majority of the employeesin the unit, namely five of the seven men employed, bysigning appropriate cards designated Local 719 as theirrepresentativeforcollectivebargainingThe questionremains,however,ofwhether,on September 25 orthereafter, Local 719 was entitled to recognition. By earlySeptember 1968 Centac had been presented with a claimby Local 806 of representation of the Centac employeesand had accepted the claim as valid Isola's statement toEnzensperger that he would go out to the plant to sign upthe employees did not mean, as contended by the GeneralCounsel, that he was going to organize them in order toestablish a majority. It meant, rather, that as the partieswere in agreement that the Century contract wasapplicable, Isola was going to obtain compliance with theunion-security clauseThese events occurred prior to anyorganizational activity among the Centac employees byLocal 719, and Local 806's claim was up to that timeuntaintedbyanyconductofCentac towards theemployees The General Counsel has not established thatEnzensperger's acquiescence in Local 806's claim as to theeffect of the Century contract was in bad faith. Centacwas thus confronted with two conflicting claims ofrepresentationCentac's refusal to recognize Local 719, resting as itdid upon an alleged accretion, was in a sense a refusalbased on inappropriateness of unit. SeeN L R B v FoodEmployers Council, Inc,399 F 2d 501 (C A. 9), enfg 163NLRB No. 58. It is established Board law that when anemployer refuses to bargain because he thinks a unit isnot appropriate, he does so at his peril, even if acting ingood faith. However, Local 719's demand involved morethan a unit question Centac had two conflicting claims ofrepresentation to dispose of, so that recognition of eitherunion constituted a refusal to recognize the other TheBoard has stated that it has imposed upon employers theburden of refusing to bargain on unit grounds at theirperilbecause of the burdens placed upon unions inrefusal-to-bargainsituations,saying,"Itseemsbothequitable and in conformity with the statute to impose thesame risks upon the employer who denies his obligation "SeeTom Thumb Stores, Inc,123NLRB 833, 835 Theweight of the equities is different, however, when theemployer's recognition of one union means a refusal torecognize another The Board has, therefore, held that acolorableandsubstantialcompetingclaimofrepresentation, untainted by any conduct of the employerwhen first made, is sufficient to raise a real questionconcerning representation which, standing alone, wouldjustify a refusal to recognize the other union, even thoughsuch competing claim was based upon a claim of accretionfound by the Board to be invalid SeeWhite FrontSacramento, Inc,166NLRB No 29, see alsoWeatherSeal Incorporated,161NLRB 1226, 1228 " The GeneralCounsel attempts to distinguishWeather Seal,averringthatLocal 719 demanded recognition before Local 806had made any claim of representation It is unnecessary topass upon the legal validity of this argument becauseLocal 806's claim was made and acquiesced in by Centacbefore the employees joined Local 719.The Boys Market,Inc ,156 NLRB 105, cited by the General Counsel, is notapposite In that case the Board, dismissing an allegationof violation of Section 8(a)(2) of the Act, relied on thefact that prior to the allegedly illegal recognition theBoard had held that the same multi-employer contract onwhich the competing claim was based did not apply to theemployees as to whom recognition had been granted. TheBoard explained, 156 NLRB at page 107, that anemployer could,withoutviolatingtheAct,extendrecognition to a union "where the rival union's claim isclearlyunsupportable or specious, or otherwise not acolorable claim " As Century's and Centac's operationsdid have a degree of underlying similarity, as the twocorporations had common officers and directors and onecommon operator, as the ownership of both was among afather and his two sons and both plants were rented fromthe father's real estate corporation, as there was a degreeof cooperation between the two plants in some of theiractivities,and as they were sufficiently close to oneanother to make transfer or interchange of employeesreasonably conceivable, Local 806's claim cannot, in theabsence of a Board holding against it, be said to havebeen "clearly unsupportable or specious, or otherwise nota colorable claim."It is found that Centac's refusal to recognize Local 719was not unlawful and it will be recommended that theallegation that Centac unlawfully refused to bargain withLocal 719 be dismissed.' 2"ChairmanMcCullough and Board Member Zagoria dissented inWeather Seal''The question of whether an employer would be in violation of the ActunderMidwest Piping and Supply Co,Inc,63NLRB 1060, if herecognized a majority union in the face of an unresolved claim based onaccretion which, unlike the claim inThe Boys Market,Inc , is colorable,albeit invalid,is not passed on in this Decision 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIt is found that the activities of Centac and of Local806 set forth above in section III, occurring in connectionwith the operations of Centac described above in section 1,have a close, intimate, and substantial relationship totrade, traffic and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYAs it has been found that Respondents have engaged incertain unfair labor practices, it is recommended that theBoard issue the Recommended Order set forth belowrequiring Respondents to cease and desist from said unfairlabor practices and to take certain affirmative actionwhich will effectuate the policies of the Act.It is recommended that Centac withdraw all recognitionfrom Local 806 as representative of any of its employeesfor the purpose of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employmentor other conditions of employment, unless and until saidlabor organization is certified by the Board It is alsorecommended that Centac cease and desist from givingany force or effect to the collective-bargaining agreemententered into between Century and Local 806 However,this shall not be construed as requiring Centac to vary anywage, hour, seniority or other substantive feature of itsrelationswith its employees which it has establishedpursuant to said contract.The General Counsel contends that Centac's letters toShatz and Hattem asking them to "report for workassoon as possible" were inadequate as offers ofreinstatement because they failed to specify that the workoffered was the same as their previous employment or thatthey would not have to join Local 806. Enzensperger hadindicated that he discharged Shatz and Hattem unwillinglyand only because of Local 806's insistence In view ofthesefacts,andasneitherthelettersnorthecircumstancesstatedor implied any conditions orqualifications," the most reasonable interpretation of theletterswas that Enzensperger was simply reversing hispast position, so that (a) membership in Local 806 wouldnot be required of Shatz or Hattem, and (b) they were togo back to work at their old jobs. If the men had doubt,they could have inquired. For these reasons it is notrecommended that Centac be required to make anyfurther offer of reinstatement to Shatz or Hattem. It ishowever recommended that Local 806 be required tonotifyCentac that it will not in any manner oppose theemployment of Flynn, Shatz or Hattem" It is alsorecommended that both Respondents forthwith jointly andseverallymake whole Hattem, Shatz and Flynn for anyloss of pay they may have suffered by reason of Centac'sdiscrimination against them. The amount paid to each asbackpay shall be a sum of money equal to what he wouldhave earned from the date of his discharge to the date ofCentac's offer of reinstatement, less his net earningsduring said period, computed in accordance with theformula set forth in FW Woolworth Company,90NLRB 289, with interest thereon at the rate of 6 percentper annum, to be computed in the manner described inIsisPlumbing & Heating Co ,138 NLRB 716. It is alsorecommended that Centac preserve and, upon request,make available to the Board and its agents payroll andother records to facilitate the computation of backpayLocal 806's threats to use physical force to establishitself as the employees' bargaining representative, and itsagent'sboast of having used such tactics at Centuryindicate a disposition to disregard the policies going to thefundamental purpose of the Act, namely, the protection ofemployees' right to bargain through representatives oftheir own choosing. For this reason it is recommendedthatLocal 806 be required to cease and desist frominfringing in any manner on the rights of the employeesguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and ofthe entire record in this case the Trial Examiner makesthe following.CONCLUSIONS OF LAWIRespondent Centac Corp is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Centac is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3.Local 806, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, andProduction,DistributionandMaintenanceEmployeesUnion, Local 719, are each a labor organization withinthe meaning of Section 2(5) of the Act.4.By discriminatorily dischargingDouglasFlynn,AlbertHattem, and Martin Shatz, and by applying theunion-securityclauseof the Century contract to itsemployees, Centac has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act5.By recognizing Local 806 as the exclusive bargainingrepresentative of its employees at a time when said labororganizationdidnotenjoymajority status, and byapplying to its employees the agreement between CenturyFacilities, Inc. and Local 806, and by contributing othersupport to Local 806, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(2) of the Act6.By interferingwith,restrainingandcoercingemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent Centac has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.7By accepting authority as exclusive bargainingrepresentative of the Centac employees at a time when infact it did not have the support of a majority of saidemployees, Respondent Local 806 has engaged in unfairlabor practices within the meaning of Section 8(b)(1)(A)of the Act8.By demanding application to the Centac employeesof its contract with Century Facilities, Inc and byinsisting upon application to the Centac employees of theunion-security clause of said contract, Respondent Local806 has engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) and (2) of the Act9By causing Centac to discharge Douglas Flynn,Albert Hattem and Martin Shatz in violation of Section8(a)(3) of the Act, Respondent Local 806 has engaged inunfair labor practices within the meaning of Section8(b)(2) of the Act"DistinguishCaliforniaLingerie,Inc ,129NLRB 912, where thepurported offer of reinstatement had been preceded by several recalls forwork which turned out to be temporary and without the employee'spreviously recognized right to be transferred to other jobs when work wasnot available on his primary job"At the hearing counsel for Local 806 stated that it did not intend toenforce the union-security provision pending disposition of this case CENTAC CORP32310By restraining and coercing employees in theexercise of the rights guaranteed in Section 7 of the Act,RespondentLocal 806 has engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct11The unfair labor practices described above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the National LaborRelations Act, as amended,A Respondent Centac Corp., its officers, agents,successors, and assigns, shallICease and desist from(a)Discharging or otherwise discriminating againstemployees because of membership in or activities onbehalfofProduction,DistributionandMaintenanceEmployeesUnion,Local719,oranyother labororganization,orbecauseofnonmembership in oropposition to Local 806, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(b) Encouraging membership in Local 806 or any otherlabororganizationby entering into,maintainingorenforcing an agreement requiring membership therein as acondition of employment, except as authorized in Section8(a)(3) of the National Labor Relations Act, as amended.(c)Inanyothermanner discriminating againstemployees in order to encourage membership in Local 806or any other labor organization, except as authorized inSection 8(a)(3) of the Act, as amended, or in order todiscourage membership in Local 719 or any other labororganization(d)Threatening employees with discharge or otherreprisals if they do not become or remain members ofLocal 806, or if they oppose or fail to give assistance orsupport to said labor organization(e)Permitting Local 806 or any of its agents to holdmeetingswith employees, to solicit employees to signdesignation cards, to recruit members, or to conduct otherunion business in its plant during working hours.(f)Recognizing Local 806 as the representative of anyof its employees for the purpose of dealing with Centacconcerning grievances, labor disputes, wages, rates of pay,hours of employment or other conditions of employment,unless and until said labor organization shall have beencertifiedby the National Labor Relations Board as therepresentative of such employees(g)Applying the agreement between Local 806 andCentury Facilities, Inc., to the employees of Centac unlessand until said labor organization shall have been certifiedby the Board as representative of the employees provided,however, that nothing herein shall require Centac to varyor abandon any wage, hour, seniority or other substantivefeature of its relations with its employees which it hasestablished in performance of said agreement.(h) In any other manner contributing support to Local806 or to any other labor organization.(i)Inany like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act2Take the following affirmative action which, it isfound, will effectuate the policies of the Act(a)Withdraw and withhold all recognition from Local806, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of any of its employees for the purpose ofdealing with Centac concerning grievances, labor disputes,wages, rates of pay, hours of employment or otherconditions of employment, unless and until said labororganization shall have been certified by the Board as theexclusive bargaining representative of such employees(b) Jointly and severally with Local 806, make wholeDouglas Flynn, Albert Hattem, and Martin Shatz for anyloss of earnings they may have suffered as a result of thediscriminationagainst them in the manner describedabove the section V of this Decision, entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll and personnel records and all other data necessaryto analyze and compute the backpay required by thisorder(d)Post at its office and plant in Bohemia, LongIsland,copiesof the notice attached hereto marked"Appendix A."' 5 Copies of said notice, to be furnished bytheRegional Director for Region 29, shall, after beingduly signed by its representative, be posted immediatelyupon receipt thereof and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken toensure that said notices are not altered, defaced orcovered by any other material(e)Notify the Regional Director for Region 29 inwriting,within20days from the receipt of thisRecommended Order, what steps the Respondent hastaken to comply herewith 11B Respondent, Local 806, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, its officers, agents and representatives, shall1.Cease and desist from:(a)Acting as the exclusive representative of any of theemployees of Centac Corp. for the purpose of dealing withsaidemployer concerning grievances, labor disputes,wages, rates of pay, hours of employment or otherconditions of employment, unless and until said Local 806shall have been certified by the Board as the exclusivebargaining representative of such employees.(b)Attempting to enforce or apply with respect toCentac employees its agreement dated August 1, 1966,with Century Facilities, Inc(c)Causing or attempting to cause Centac to dischargeor refuse to employ Douglas Flynn, Robert Hattem,Martin Shatz or any other employee because they refuseto join or assist Local 806 or because they join or assistProduction,DistributionandMaintenanceEmployeesUnion, Local 719, or engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify theRegional Director forRegion 29,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith " 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Threatening to cause Centac to discharge employeesor threatening employees with bodily injury or otherreprisals to induce them to join, support or assist Local806 or to discontinue membership in or support of orassistance to Local 719(e)Inanyothermanner restraining or coercingemployees of Centac in the exercise of rights guaranteedin Section 7 of the Act2Take the following affirmative action which, it isfound, will effectuate the policies of the Act(a)Notify Centac and Douglas Flynn, Albert HattemandMartin Shatz that it does not object to theiremployment by Centac(b)Jointlyand severally with Centac make wholeDouglas Flynn, Albert Hattem and Martin Shatz for anylossof earnings suffered by them as a result of thediscriminationagainst them in the manner describedabove in section V of this Decision entitled "TheRemedy "(c) Post at its business offices and meeting places copiesof the attached notice marked "Appendix B "" Copies ofsaid notice, to be furnished by the Regional Director forRegion 29 shall, after being duly signed by an officialrepresentative of Local 806, be posted by said Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter in conspicuous places,including all places where notices to members of Local806 are customarily posted. Reasonable steps shall betaken by Local 806 to ensure that said notices are notaltered, defaced or covered by any other material.(d)Furnish to the Regional Director for Region 29signed copies of said notice for posting by Centac, ifwilling, in places where notices to its employees arecustomarily postedCopies of said notice, to be furnishedby the Regional Director, shall, after being signed by anofficial representative of Local 806, be forthwith returnedto the Regional Director for disposition by him(e)Notify the Regional Director for Region 29 inwriting,within 20 days from the date of receipt of thisDecisionandRecommendedOrder,whatsteps8Respondent has taken to comply herewith."IT IS ALSO RECOMMENDED that the Board dismiss theallegation in the Complaint that Respondent Centacillegally refused to bargain with Local 7 19."in the eventthat thisRecommendedOrder is adopted bythe Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "aDecree oftheUnited States Court ofAppealsEnforcinganOrder" shall be substitutedfor the words "aDecisionand Order ""in the eventthat thisRecommendedOrder is adopted bythe Board,this provisionshall be modified to read "Notify theRegional Director forRegion 29,inwriting,within 10 daysfrom the dateof this Order, whatsteps theRespondent has takento comply herewith "WE WILL withdraw and withhold recognition fromLocal 806, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaunless and until it is certified by the National LaborRelations BoardWE WILL NOT permit IBT Local 806 to holdmeetings with employees or recruit members in ourplant during working hoursWE WILL NOT apply to our employees Local 806'sagreement with Century Facilities, Inc.WE WILL NOT discharge or discriminate against youinany other way because you are not members ofLocal 806 or because you join or assist Production,Distribution and Maintenance Employees Union, Local719, or any other labor organizationWE WILL NOT threaten to discharge you because youdo not join Local 806WE WILL NOT contribute support to IBT Local 806in any other manner.WE WILL NOT in any similar manner restrain orcoerceyou in the exercise of your right toself-organization,tobargaincollectivelythroughrepresentatives of your own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such rightsmight be affected by anagreementrequiringmembershipinalabororganizationasaconditionofemploymentasauthorized in Section 8(a)(3) of the National LaborRelations ActLOCAL 806,INTERNATIONALBROTHERHOOD OFTEAMSTERSCHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA(LaborOrganization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone212-596-3535APPENDIX BNOTICE TO ALLMEMBERS OFLOCAL 806, INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICAAPPENDIX APursuantto the Recommended Order of a TrialNOTICE TO ALL EMPLOYEESExaminer of the National LaborRelations Board and inoliciesof the National Labororder to effectuate thePursuant to the Recommended Order of a TrialReExaminer of the National LaborRelations Board and inplationsAct, as amended, we hereby notify you that-WE WILL make whole Douglas Flynn, Albertorder to effectuate the policiesof the National LaborHattem, and Martin Shatz for any loss of earnings theyRelationsAct,asamended,we hereby notify oursufferedas a resultof their discharge by Centac Corp.employees that-on October 7 and 9, 1968WE WILL make wholeDouglasFlynn,AlbertWE WILL notify Centac, Flynn, Hattem and ShatzHattem, and Martin Shatz for any loss of earnings theythatwe do not object to Centac's employing thesemay have sufferedas a resultof their discharge.employees CENTAC CORP.325WEWILLNOT act as exclusive bargainingrepresentative of any employees of Centac unless anduntilwe are certified by the National Labor RelationsBoard.WE WILL NOT attempt to enforce or apply withrespect to Centac employees our contract with CenturyFacilities, Inc.WE WILL NOT attempt to cause Centac to dischargeor refuse to employ any employees because they refuseto join our union or because they join, remain membersof,or assist Production, Distribution and MaintenanceEmployees Union, Local 719.WE WILL NOT threaten to cause Centac to dischargeemployees or threaten employees of Centac with bodilyinjury or other reprisals to compel them to join Local806 or to refuse to assist, join or remain members ofLocal 719WE WILL NOT in any other manner restrain or coerceemployees of Centac in the exercise of their right toself-organization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inany other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except tothe extent that such rights might be affected by anagreementrequiringmembershipinalabororganizationasaconditionofemploymentasauthorized in Section 8(a)(3) of the National LaborRelations ActDatedByCENTAC CORP.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone212-596-3535.